Citation Nr: 0812812	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  04-08 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a temporary total rating beyond August 31, 
2002, based on convalescence from left knee surgery by VA in 
July 2002.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1963 to August 1966 and from May 1972 to June 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal was remanded by the Board in June 2007 for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998)


FINDING OF FACT

Severe postoperative residuals of left knee surgery by VA in 
July 2002 such as incompletely healed surgical wounds, 
therapeutic immobilization of one major joint or more, 
application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or regular weight-bearing prohibited have not been 
demonstrated beyond August 31, 2002.


CONCLUSION OF LAW

The criteria for extension of a temporary total disability 
rating beyond August 31, 2002, based on convalescence for 
left knee surgery by VA in July 2002 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).



The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in July 2004 and in June 2007.  The notice included the 
type of evidence needed to substantiate the claim for 
convalescence, namely, evidence necessitating convalescence 
of at least one month.  The veteran was notified that VA 
would obtain VA records and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
veteran was asked to submit any evidence that would include 
that in his possession.  The notice included the provisions 
for degree of disability assignable and for the effective 
date of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating an increase in severity).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in November 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  

The RO has obtained the pertinent VA records and as the 
veteran has not identified any additional evidence pertinent 
to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 
VA records show that on July 12, 2002, the veteran had 
arthroscopic surgery on the service-connected left knee.  The 
pertinent findings were chondromalacia of the patella and of 
the medial and lateral compartments of the knee.  The area of 
chondromalacia was smoothed and debrided. 

After the surgery, the RO assigned a temporary total rating, 
100 percent, under 38 C.F.R. § 4.30 for convalescence from 
July 12, 2002, through August 31, 2002.

VA records show that shortly after the arthroscopic surgery 
the veteran complained of pain in the knee that was as bad as 
that prior to the surgery, and he stated that he had problems 
climbing stairs and operating the clutch on his vehicle.  The 
record also shows that the veteran began physical therapy.  

On VA treatment on August 29, 2002, the veteran stated that 
he had seen little or no improvement in the left knee since 
the surgery.  At the time, the veteran walked with a stiff 
gait and used a cane.  On September 30, 2002, the veteran 
complained of burning pain in the knee.  Range of motion was 
normal and strength was 5/5. 

The McMurray test and drawer signs were negative. There were 
no gait deviations but the veteran continued to use a cane.   
Subsequent VA records show that the veteran continued to 
complained knee pain, swelling, and episodes of buckling.  In 
February 2003, it was noted that the veteran's physical 
therapy was terminated because his knee locked during a 
treadmill exercise. 

In August 2003, an Army physician stated that the veteran had 
been unable to return to work since his knee surgery.

A Temporary Total Disability Rating

Under 38 C.F.R. § 4.30, the criteria for extension of 
convalescence beyond an initial period of one month are 
severe postoperative residuals such as incompletely healed 
surgical wounds, therapeutic immobilization of one major 
joint, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited). 

Analysis 

The veteran contends that he required a period of 
convalescence beyond August 2002 as he had been unable to 
work.   

A temporary total convalescent rating contemplates only a 
temporary period of time required by a veteran to recover 
from the immediate effects of surgery.  Chronic residual 
disability is rated under the schedular criteria for the knee 
and not rated under 38 C.F.R. § 4.30.  

Although it is apparent that the surgery did not relieve the 
left knee pain, the surgery, itself, did not result in severe 
postoperative residuals such as incompletely healed surgical 
wounds, therapeutic immobilization of the knee, application 
of a body cast, the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited).  Absent such findings, 
the criteria for extending the temporary total rating beyond 
August 31, 2002, have not been met. 

To the extent that the veteran argues for an extended period 
of convalescence because he is unable to work, the veteran's 
inability to return to work is not one of the criteria for 
extension of convalescence under 38 C.F.R. § 4.30.

ORDER

A temporary total rating beyond August 31, 2002, based on 
convalescence from left knee surgery by VA in July 2002 is 
denied.


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


